 


109 HR 4904 IH: Truth in Fur Labeling Act of 2006
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4904 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Mr. Ferguson (for himself, Mr. Moran of Virginia, Mr. Platts, Ms. Lee, Mr. Smith of New Jersey, Mr. Kucinich, and Mr. Simmons) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Fur Product Labeling Act to require labeling of all fur products, regardless of value. 
 
 
1.Short TitleThis Act may be cited as the Truth in Fur Labeling Act of 2006. 
2.Fur product labelingSection 2(d) of the Fur Products Labeling Act (15 U.S.C. 69(d)) is amended by striking ; except that such term and all that follows through contained therein and inserting , regardless of value, quantity imported, or expense of labeling.  
 
